         Case 1:19-cv-01828-CKK Document 16 Filed 09/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 HUAWEI TECHNOLOGIES USA, INC.,
             Plaintiff,
        v.
 UNITED STATES DEPARTMENT OF                              Civil Action No. 19-1828 (CKK)
 COMMERCE, BUREAU OF INDUSTRY
 AND SECURITY, AND OFFICE OF
 EXPORT ENFORCEMENT,
             Defendants.


                                            ORDER
                                      (September 10, 2019)

       The Court has received Plaintiff’s [15] Notice of Voluntary Dismissal. Plaintiff states
that the matter has been resolved, so Plaintiff dismisses this action pursuant to Federal Rule of
Civil Procedure 41(a)(1)(A)(i). Accordingly, it is hereby ORDERED that this case is
DISMISSED without prejudice.

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
